DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/23/2022 regarding the rejections under 35 USC 103 have been fully considered but they are not persuasive. 
Regarding the rejections under 35 USC 103, updated rejections are provided below based on the newly recited subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lundin et al. (US 2018/0107962) in view of Bastide et al. (US 2020/0028924) and Cella et al. (US 2018/0284758).

Regarding claim 1, Lundin teaches:
A computer-implemented method for recommending an alternative activity comprising: 
receiving by a knowledge management system, information from a plurality of sources related to a user, wherein the information includes a set of activities A (A-1, A2, ..., An), a duration D (D1, D2, ..., Dn), and a measurement of productivity associated with the activities P (P1, P2, ..., Pn), wherein the each activity Ai has the duration Ti and the productivity Pi ([0086]), wherein the knowledge management system implements information retrieval ([0053] sensor data collection), and machine learning technologies ([0029]); 
receiving by the knowledge management system clustered and classified sets of activities A, that comprise the information that are applied with a clustering algorithm to associate a cluster of types of activities and productivity associated with the cluster of types of activity with a recommended continuous time duration ([0089]); and 
wherein the knowledge management system is responsive to detecting a current activity exceeding the recommended continuous time duration and an indication of a reduction of productivity for the current activity (404, 408) based on a threshold level “T” set to a time factor of inactivity (threshold monitoring is disclosed throughout [0003], [0031], [0036], based on user productivity or lack thereof, i.e. inactivity), recommending an alternative activity to the user ([0081]); and
capturing length of time of activity and posting recommendation performance by a cognitive processing engine which are stored as metadata that is fed back to the cognitive processing engine by a learning loop (FIG. 6 – performance related feedback after a recommendation and durations are fed back to the model to improve the effectiveness of future suggestions, using data about the collected data, i.e. metadata [0109] – [0119]).
Lundin teaches machine learning technologies and clustering using any available unsupervised training algorithm, but fails to expressly disclose specific algorithms used such as natural language processing, and knowledge representation and reasoning, and specific clustering algorithms.
However, Bastide teaches performing machine learning technologies including natural language processing, information retrieval, knowledge representation and reasoning, and machine learning in the process of analyzing user activities.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the activity recommendation process of Lundin using the well-known machine learning technologies taught by Bastide with predictable results.
Cella teaches K-means clustering for unsupervised learning of industrial IoT device data to perform recommendations to improve performance.
It would have been and obvious matter of substitution to one having ordinary skill in the art before the effective filing date of the claimed invention to apply whatever specific unsupervised training algorithm was necessary or expedient, including the algorithms disclosed by Cella, in the training process of Lundin since do so would yield predictable results.
Regarding claim 2, Lundin teaches:
The method of claim 1, wherein the current activity is a programming activity and the indication of the reduction of productivity is a reduction of rate of writing code ([0087]) and the recommended alternative activity is to take a walk ([0081]).
Regarding claim 3, Lundin teaches:
The method of claim 1, wherein the plurality of sources are selected from group consisting of Internet of Things (IoT), phones, and wearables ([0068]).
Regarding claim 4, Lundin teaches:
The method of claim 1, wherein the measurement of productivity is associated with one or more key performance indicators (KPI) ([0087]).
Regarding claim 5, Lundin teaches:
The method of claim 1, wherein the reduction of productivity is related to user focus level set a threshold T ([0088] – [0092]).
Regarding claim 6, Lundin teaches:
The method of claim 1, wherein the recommending an alternative activity comprises consideration of a social score of the user ([0066]).
Regarding claim 7, Lundin teaches:
The method of claim 1 further comprising gathering post recommendation data which is used to improve future recommendations (612 – 616).

Regarding claims 8 – 20, Lundin teaches the limitations of these claims per similar rejections to the corresponding subject matter above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sculley et al. (US 9,921,726) – FIG. 41 and associated text describe automated feedback mechanisms
Morris et al. (US 2009/0030767) – sensors automatically collect feedback information on suggestion effectiveness [0066]
Lee et al. (US 2019/0258944)
Lu et al. (US 2020/0042680)
Bottinger (Fuzzy binaries with Levy flight swarms) – teaches clustering using fuzzing clustering and K-means as being well known in the art
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624